Citation Nr: 1754425	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-31 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a personality disorder.

3.  Entitlement to service connection for residuals of a horseback injury.

4.  Entitlement to service connection for a left leg condition.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for residuals of a head injury.

7.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Peter S. Cameron, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1975.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned Veterans Law Judge during a September 2017 hearing.  A transcript of the hearing is in the record before the Board. 

The RO in Oakland, California, has jurisdiction over this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In April 2016, the Veteran stated that he was due to undergo a left knee replacement at VA in July 2016.  The records before the Board do not include the records of this surgery.  The Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A March 2010 letter from the Social Security Administration (SSA) relates that the Veteran was found to be disabled as of August 2009.  The report of an October 2010 VA psychiatric examination relates that the Veteran received SSA disability benefits for anxiety and depression.  Thus, it appears that the medical and employment records relied on by SSA would be relevant to the Veteran's PTSD claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The report of an October 2010 VA PTSD examination relates that the Veteran's recent claim of military sexual trauma [MST] would potentially meet the stressor criteria.  The report relates that the Veteran's reported symptoms did not meet the criteria for PTSD.  The report does not provide a diagnosis of PTSD or MST.  

However, a September 2016 VA psychiatry note provides a pertinent impression of PTSD and MST.  In this regard, a November 2010 statement from the Veteran's sister alleges that when the Veteran returned from active duty he was edgy, anxious, nervous, negative and quick to fly off the handle in anger.  During the hearing, the Veteran stated that a VA clinician had informed him that his current PTSD was related to his active duty MST.  The Board finds that this evidence requires a VA examination to address whether the Veteran has diagnoses of MST and PTSD and, if so, whether they are causally related.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record any outstanding VA treatment records, to include records of a July 2016 left knee replacement.  

2.  Contact the SSA and request a copy of all determinations either granting, denying or confirming an SSA award, as well as all medical and employment records relied upon in making the determinations.

3.  Take all necessary action to verify the Veteran's stressor statements regarding MST, to include notifying the Veteran that he may submit evidence other than service records to corroborate the account of an in-service assault and also suggest potential sources of evidence, including behavioral changes as credible supporting evidence of the stressor. 

4.  After completing the foregoing development, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any diagnosed psychiatric disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

a.  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

b.  The examiner must also specifically opine/speak to the Veteran's alleged MST during service, as a stressor for establishing PTSD.  Regardless of what the examiner determines regarding whether such incident happened or not, the examiner must provide a fully developed rationale/explanation regarding such stressor.  The examiner is respectively reminded that VA regulation, does not require such incidents to be verified through military records or treatment records, instead only credible corroborating evidence is necessary to support such an allegation. 

c.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

d.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

e.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  The claims file must be made available to the examiner for review in conjunction with the examination 

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

